Exceptions overruled. Following a verdict for the plaintiff broker in an action of contract for a real estate broker’s commission, the judge entered a verdict for the defendant owner under leave reserved. The plaintiff excepted. The facts are: Late in February or early in March, 1957, the defendant gave the plaintiff permission to list his house for sale at $24,500. No other price was ever mentioned. The plaintiff immediately notified one Fales to whom he had shown twenty or twenty-five other houses that the defendant’s house was coming on the market. The plaintiff then informed the defendant that he had told Fales about the defendant’s house. The defendant and the plaintiff, each with the knowledge of the other, advertised the house for sale. On May 10, 1957, the defendant sold the house to Fales for $21,000. The plaintiff had never shown the house to Fales. There was no error. Permission to list property for sale is merely an offer by the owner which gives the broker no right to compensation unless it ripens into a contract by fulfilment of its terms by the broker. The plaintiff never produced a customer within the terms of the offer. A finding of bad faith or that the plaintiff was the efficient cause *775of the sale was not warranted. See Dragone v. Dell’Isola, 332 Mass. 11, and cases cited, and Kacavas v. Diamond, 303 Mass. 88, 92-93.
Walter T. McDonald, for the plaintiff.
Malcolm M. Donahue, for the defendant.